Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 9-12, in the reply filed on 03/25/2021 is acknowledged.
Claims 13-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0044475 A1).
Regarding Claim 9, Nakagawa et al. discloses a coating material for forming an insulation coating, which includes, apart from a solvent, 100 parts by mass in terms of solid content of an aqueous carboxy group-containing resin; 40 to less than 150 parts by mass of an aluminum-containing oxide; and 20 to less than 100 parts by mass of at least one crosslinking agent selected from melamine, isocyanate, and oxazoline (abstract; para 0048). 
The only deficiency of Nakagawa et al. is that Nakagawa et al. discloses the use of less than 100 parts crosslinking agent while the present claims require not less than 100 parts crosslinking agent.
It is apparent, however, that the instantly claimed amount of crosslinking agent and that taught by Nakagawa et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, 
In light of the case law cited above and given that there is only a “slight” difference between the amount of crosslinking agent disclosed by Nakagawa et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of crosslinking agent disclosed in the present claims is but an obvious variant of the amounts disclosed in Nakagawa et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 10, Nakagawa discloses all the limitations of the present invention according to Claim 9 above. Nakagawa further discloses the coating material comprising a titanium-containing oxide in an amount of more than 10 parts by mass but not more than 150 parts by mass in terms of solid content, based on the aqueous carboxy group-containing resin present in an amount of 100 parts by mass in terms of solid content (para 0034).
Regarding Claims 11 and 12, Nakagawa discloses all the limitations of the present invention according to Claims 9 and 10 above. Nakagawa further discloses 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BETHANY M MILLER/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787